DETAILED ACTION
This office action is in response to the preliminary amendment filed 5/10/2018. As directed by the amendment, no claims have been amended or newly added, and claims 21-62 have been cancelled.  Thus, claims 1-20 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recites, “a light source device communicably, (sic) connected to the control module”; the comma after “communicably” appears to be a grammatical error.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the speed of driving force" in line 2 and “the rhythm of driving the health-regain portion” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the gas volume” in line 2 and “the speed of adjusting the gas volume” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "the health-regain” in line 1.  There is insufficient antecedent basis for these limitations in the claim, as it is unclear whether “the health-regain” refers back to the health-regain device, the health-regain portion, or to a different structural element.  Lines 3-4 recites the limitation "the bottom of the health-regain portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bottom of the health-regain portion” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the health-regain” in line 1.  There is insufficient antecedent basis for these limitations in the claim, as it is unclear whether “the health-regain” refers back to the health-regain device, the health-regain portion, or to a .  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one health-regain former” in line 1 and “the health-regain environment” in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.  Lines 2-3 recite, “wherein the heat source device is communicably connected to the heat source device”, which is unclear because it is appears that the device is connected to itself.
Claim 15 recites the limitation "the health-regain” in line 3.  There is insufficient antecedent basis for these limitations in the claim, as it is unclear whether “the health-regain” refers back to the health-regain device, the health-regain portion, or to a different structural element.  Line 3 recites the limitation "the pressure” and “the feedback by the pressure sensor” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the feedback by the electromyographic sensor” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the edge of the receiving shell” in line 2 and “the edge of the top cap” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the top cap” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the outer side”, “the bottom”, and “the at least one health-regain environmental former” in lines 2-3 and “the inner” and “the bottom” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claims 4 and 9-14 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-7 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ban (2016/0243395).
Regarding claim 1, Ban in figs 1-4 discloses a health-regain device, comprising: a driving portion (6, 17) (air bag (6) (para [0028] and air pump (17) (para [0034])); a health-regain portion (3) (stretching portion), which is disposed on one side of the driving portion (6); and a control module (19) (control board), which is communicably 
Regarding claim 2, Ban discloses the control module (19) adjusts the speed of driving force provided by the driving portion (6, 17) by controlling the driving portion (6, 17) to form the rhythm of driving the health-regain portion (3) (stretching part (3) is transformed to a strongly curved state by the stretching control processing) (para [0052]).
Regarding claim 3, Ban discloses the driving portion (6, 17) further comprises: an air adjusting device (17) (air pump); and an air receiving portion (6) (air bag), which is connected to the air adjusting device (17) (para [0032]), wherein the control module (19) controls the air adjusting device (17) to adjust the gas volume in the air receiving portion (6) (air adjusting device (17) is controlled by the control module (19)) (para [0033]), wherein the control module (19) adjusts the speed of adjusting the gas volume in the air receiving portion (6) by controlling the air adjusting device (17) to control the rhythm of driving force provided by the air receiving portion (6) (control module (19) can adjust the time to fill and exhaust the air receiving portion (6) based on the desired mode (paras [0041]-[0044]).
Regarding claim 4, Ban discloses driving portion (6, 17) further comprises a gasbag (6) (air bag) to form the air receiving portion (6), wherein the air adjusting device (17) is connected to the gasbag (6) (via air tube (20)) (para [0033]), wherein the control 
Regarding claim 5, Ban discloses the health-regain device further has a receiving cavity (9) (interior gap) (para [0031]), wherein the air adjusting device (17) is disposed in the receiving cavity (9) (see fig 6a), wherein the air adjusting device (17) and the gasbag (6) are separately disposed on two sides of the bottom of the health-regain portion (3) (as shown in fig 2, the gasbag (6) is position on a top side relative to the bottom of the health-regain portion (3), and as shown in fig 6a, the air adjusting device (17) is disposed below a bottom side of the health-regain portion(3)).
Regarding claim 6, Ban discloses the bottom of the health-regain portion (3) further has a hole (15) (slit), wherein the air adjusting device (17) is connected to the air receiving portion (6) via the hole (15) (fig 2, para [0029]).
Regarding claim 7, Ban discloses the health-regain portion further comprises at least one health-regain environmental former (7) (cover sheet), wherein the at least one health- regain environmental former (7) forms a health-regain environment (health-regain environment former stretches in response to the swelling of the air bag and therefore forms a health-regain environment for stretching a body part) (para [0030]), wherein the at least one health-regain environmental former (7) is disposed in the middle of the health-regain portion (3) (see fig 2). 
Regarding claim 19, Ban discloses a sub-driving device (6) (as shown in fig 2, two air bags are used, and therefore the second airbag (6) is considered to be the sub-driving device), wherein the sub-driving device (6) is disposed between the outer side of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban as applied to claim 5 above, and further in view of Leftly et al (2014/0364778).
Regarding claim 8, Ban discloses at least one health- regain environmental former.
Ban dies not disclose the at least one health- regain environmental former further comprises a heat source device, wherein the heat source device is communicably 
However, Leftly teaches a fabric-based massage device (device is configured to provide vibration) (abstract), including a health-regain environmental former (100) (fabric-based device) including a heat source device (202) (heating layer) (para [0022]), wherein the heat source device (202) is communicably connected to the heat source device (202) (as shown in fig 2, heat source device (202) is contiguous and therefore is connected to itself), wherein a control module (302) (microcontroller) controls the heat source device (202) to form a thermal environment so that the health-regain environment provides the thermal environment (control module (302) controls the operation of the heat source device (202)) (para [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the health-regain environmental former of Ban by providing a heat source device, wherein the heat source device is communicably connected to the heat source device, wherein the control module controls the heat source device to form a thermal environment so that the health-regain environment provides the thermal environment as taught by Leftly in order to allow the device to provide heat to produce vasodilation to increase the supply of oxygen and nutrients, and eliminate carbon dioxide waste in the muscles (Leftly, para [0006]).
Claims 9-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban and Leftly as applied to claim 8 above, and further in view of Vetanze (7,503,927).

Leftly does not disclose the at least one health- regain environmental former further comprises a light source device configured to form a luminous environment so that the health-regain environment provides the luminous environment.
However, Leftly teaches a fabric-based massage device (device is configured to provide vibration) (abstract), including a health-regain environmental former (100) (fabric-based device) including a light source device (105) (LEDs) (para [0036]) and a control module (302) (para [0028]), wherein the light source device configured (105) to form a luminous environment so that the health-regain environment provides the luminous environment (encapsulated LEDs are configured to emit blue light).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the health-regain former of modified Ban by providing a light source device configured to form a luminous environment so that the health-regain environment provides the luminous environment as taught by Leftly in order to provide a luminous environment of blue light to enhance the healing process or provide other therapeutic effects like pain relief or relaxation (Leftly, para [0037]).
The now-modified Lefty’s device does not disclose that the light source device communicably connected to the control module, wherein the control module controls the light source device to form a luminous environment so that the health-regain environment provides the luminous environment.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the light source device of modified Ban by communicably connecting the light source device to the control module, wherein the control module controls the light source device to form a luminous environment so that the health-regain environment provides the luminous environment as taught by Vetanze in order to allow an operator to adjust the frequency of light pulses or randomly activating the light source device to greatly reduce the body’s ability to adapt to the presence of light (Vetanze, col 3, ln 34-45)
Regarding claim 10, the modified Ban’s reference discloses the light source device further comprises at least one light source (105 of Leftly) (LEDs) (Leftly, para [0036]) and a nonopaque device (108, 110 of Leftly) (encasing material and top layer), wherein the light source (105 of Leftly) is covered by the nonopaque device (108, 110 of Leftly), wherein the light emitted by the light source (105 of Leftly) is through the nonopaque (108, 110 of Leftly) device to form the luminous environment (as shown in fig 3 of Leftly, light rays from the light source (105) shine through the encapsulating material (108) and top layer (110), and therefore, the encapsulating material (108) and 
Regarding claim 11, the modified Ban’s device discloses the heat source device (202 of Leftly) is preset in shape (formed of a fabric material) (para [0026]) for displaying the preset shape while lightening the heat source (202 Leftly) by the light source (105 Leftly) (heat source (202 of Leftly) is made of a fabric material, and therefore is capable of maintaining a flat shape while being lightened by the light source (105 of Leftly).
Modified Ban discloses the heat source device (202 of Leftly) is formed from a fabric material (Leftly, para [00]); however; modified Ban does not disclose the heat source device is disposed between the light source and the nonopaque device.
However, Vetanze teaches a therapy system to provide heat, massage and light (abstract), wherein the therapy system includes a top layer (16) (pad), wherein a heat source device (32) is embedded in a top layer of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the heat source device of modified Ban by providing the heat source device within the top fabric layer as taught by Vetanze, as it would be an obvious rearrangement of parts, as the placement of a heat source device in a top layer is known in the art, and it appears that the modified Ban’s device would perform equally well with the heat source device disposed between the light source and the nonopaque device.  See MPEP 2144.04(VI)(C).
  Regarding claim 12, Ban discloses at least one massage device (18) (vibration motor) (para [0026]), wherein the at least one massage device (18) is communicably connected to the control module (19), wherein the control module (19) controls the at 
Regarding claim 13, modified Ban discloses a health-regain device. 
Modified Ban does not disclose a magnetic element, wherein the magnetic element is disposed in the health-regain portion to provide a magnetic environment.
However, Vetanze teaches a therapy system to provide heat, massage and light (abstract), wherein the therapy system includes a magnetic element (30) (electromagnets), wherein the magnetic element (30) is disposed in a health-regain portion (16) (pad) to provide a magnetic environment (produces a magnetic field that is projected into the tissue being treated) (col 3, ln 54-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Ban by providing a magnetic element, wherein the magnetic element is disposed in the health-regain portion to provide a magnetic environment as taught by Vetanze in order to provide an electromagnetic pulse for treatment of muscular and joint pain (col 1, ln 20-23).
Regarding claim 17, Ban discloses the health-regain portion (3) further comprises a receiving shell (2b) (base body) and a top cap (2a) (upper cover), wherein the edge of the receiving shell (2b) and the edge of the top cap (2a) is connected to form the receiving cavity (9) (fig 6a, para [0032]).
Regarding claim 18, Ban discloses the top cap (2a) further has a health-regain environmental forming hole (13) (as shown in fig 2, the top cap (2a) includes a recessed .
Claims 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban, Leftly, and Vetanze as applied to claim 9 above, and further in view of Smith (2012/0265107).
Regarding claim 14, modified Ban discloses a health-regain environmental former.
Modified Ban does not disclose the least one health-regain environmental former further comprises at least one detector which is communicably connected to the control module, wherein the control module adjusts the gas volume in the air receiving portion according to feedback data detected by the at least one detector.
However, Smith teaches a therapeutic treatment device with EMG biofeedback including a health-regain environmental former (180) (distal end of pressure applicator (120)) including detector comprising a pressure sensor (220) and electromyographic sensor (240) (EMG electrode) which is disposed in the health-regain environmental former (180) (para [0028]), wherein the electromyographic sensor (240) is communicably connected to a control module (140) (monitoring unit) (para [0029]), wherein the control module (140) provides feedback to maintain an applied pressure measured by pressure sensor (220) according to the feedback by the electromyographic sensor (240) (electromyographic sensor (240) monitors muscle tension (para [0028]), and if the biofeedback from the monitoring unit (140) indicates 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Ban by providing at least one detector comprising a pressure sensor and an electromyographic sensor to the health-regain environmental former, the a pressure sensor and  electromyographic sensor connected to the control module configured to adjust the gas volume in the air receiving portion according to feedback data detected by the at least one detector to maintain a desired pressure until a reduction of muscular tension is no longer detected as taught by Smith in order to control an applied pressure provided to a patient until a measured muscular tension is no longer detected (Smith, para [0029]).
Regarding claim 15, the modified Ban’s reference discloses the at least one detector further comprises a pressure sensor (220 of Smith) (pressure sensor) which is disposed in the health-regain portion (120 of Smith) to detect the pressure provided the health-regain (180 of Smith) (pressure applied to the health-regain portion (120)) (Smith, para [0029]) , wherein the pressure sensor (220 of Smith) is communicably connected to the control module (140 of Smith), wherein the control module (140 of Smith) adjusts the driving force provided by the driving portion according to the feedback by the pressure sensor (220 of Smith) (if biofeedback indicates tension reduction, pressure is maintained, but if muscular tension is unchanged or increasing, amount of pressure is altered) (Smith, para [0029]).

Regarding claim 20, Ban discloses the sub-driving device (6) (second air bag) is set to be a second gasbag (stretching part includes two air bags) (para [0028]), wherein the second gasbag (6) is connected to the air adjusting device (17), wherein the control module (19) controls the air adjusting device (17) to adjust the gas volume in the second gasbag (6) (paras [0033]-[0034]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-10, 12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5, 7, and 9 of copending Application No. 17/111,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is broader than the reference application claim 1 in at least one aspect as shown below.

Application claim 1
Reference claim 1
1. A health-regain device (1), comprising:

 a driving portion (2); 

a health-regain portion (3), which is disposed on one side of the driving portion (4);
 
and 5a control module, which is communicably connected to the driving portion (5), 

wherein the control module controls the driving portion driving the health-regain portion in rhythmic reciprocating motion (6).
1. A health device (1), adapted for placing between a surface and a waist portion of a user lying on top of the surface, comprising:

a support module (3) comprising a first housing having a receiving cavity therein, 5wherein said first housing comprises a top housing body configured to be shaped and sized for matching a shape of the waist portion of a user for supporting the waist portion of the using lying on top of said first housing of said health-regain device; and 

an adjusting device  comprising a gasbag (2) arranged at a bottom of said first housing and positioned below said first housing body (4), and a pump received in said receiving cavity 10of said first housing and arranged to be connected with said gasbag (5) and for acquiring power from a power source, wherein said pump is configured to inflate said gasbag which is expanded after being inflated to increase a size thereof and drive thereby a reciprocate stretch 20effect to a spine at the waist portion of the user is achieved by the upward and downward movement of said first housing by repeatedly inflating and deflating said gasbag by said pump (6).  



Because claim 1 of the reference application recites additional limitations, such as the support module (health-regain portion) comprising a first housing having a receiving cavity therein, wherein said first housing comprises a top housing body configured to be shaped and sized for matching a shape of the waist portion of a user, application claim 1 is not patentably distinct from the reference application claim 1 because it is anticipated by claim 1 of the reference application.
Regarding claims 2-10, 12 and 17, claims 1, 3, 5, 7, 9 of the reference application
discloses the limitations of application claims 2-12 and 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harris et al (6,652,564) discloses a device configured to lift a pad using an inflatable bladder, Graham (10,406,397) and Liao (7,264,601) disclose spinal massagers using inflatable bladders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785